ORDER
By order filed on July 29, 2010, we suspended respondent Robert H. Aitken, III, from the practice of law for a minimum of 90 days, effective 14 days from the date of the filing of the order. Respondent now requests reinstatement and has filed an affidavit stating that he has fully complied with the terms of the suspension order. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert H. Aitken, III, is reinstated to the practice of law in the State of Minnesota and is placed on disciplinary probation for two years subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with his probation and promptly respond to the Director’s correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation; and
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
BY THE COURT:
/s/_
Alan C. Page
Associate Justice